Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 7/22/22 has been entered. Claims 1-15 and 19-21 are pending and are under examination.
Priority
The provisional application 61/220,433 filed 6/25/09 does not disclose the ratio of non-reducing sugar to the bulking agent is in the range of 0.33:1 up to 1:1. The earliest disclosure of this ratio is in application 12/824/118 filed 6/25/10. Accordingly, the instant claims are assigned the effective filing date of 6/25/20.

Claim Rejection Withdrawn
The rejection of claims 19 and 20 a under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. Applicant’s argument is persuasive.
The rejection of claims 1-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan (PGPub 2004/0086532), Roy et al 2008 (Journal of Pharmaceutical Sciences, December 2008, 97(12):5132-5146) in view of Parkins et al 2000 (The formulation of biopharmaceutical products; Pharmaceutical Science and Technology Today, 3(4):129-137) is withdrawn in view of the amendment to the claims.

Claim Objection Maintained
The objection to claim is maintained  because of the following informalities:  There is no punctuation at the end of the claim.  Applicants reply does not address this rejection. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 This is a new matter rejection.
The instant claims state that the ratio of the non-reducing sugar to the bulking agent is in the range of 0.33:1 up to 1:1.
However, this range is not supported by the specification because the specification discloses “the ratio of non-reducing sugar to bulking agent, on a weight percent basis, may be greater than 0.33 to 1; 0.5 to 1, 0.75 to 1; 1:1 (see paragraph 40). Thus, the specification disclose that the ratio of non-reducing sugar to bulking agent is greater than 0.33:1 to 1:1 and does not disclose that the ratio of non-reducing sugar to bulking agent is he range of 0.33:1 up to 1:1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “the concentration of the bulking agent is in the range of 5% to 10%. It is not clear whether the basis of the percentage is weight per volume (w/v) or volume/volume (v/v) or mass percentage.
Similarly, it is not clear whether the ratio of non-reducing sugar to the bulking agent is on a weight percent basis (w/v or  mass percent) or volume percent basis (v/v).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. WO 2010/118888 10/21/20 with priority to provisional application  61/212,952 ( hereinafter “952)  filed  4/17/2009.
All portions of Taylor above are found in the 952 provisional application paragraphs as indicated.

Claim 1: Taylor et al disclose a  pharmaceutical composition comprising a liquid carrier (16, 29, 83, 87,  97, 101-102),  wherein the liquid carrier comprises a botulinum toxin (73-77), 
a non-ionic surfactant ( 36, 38), 
one or more non-reducing sugars selected from non-reducing disaccharides and a non-reducing trisaccharide such as trehalose or  sucrose (32),
 a bulking agent (31), 
and a physiologically compatible buffer (97), 
wherein the concentration of the bulking agent is at 2 – 5% by weight at paragraphs 1, 10, 33), and 
wherein the liquid carrier is formulated such that upon lyophilization an amorphous solid will inherently be formed (see Taylor et al at paragraph 62, 82-87 reference to lyophilized form and process and reconstitution of lyophilized form). 
Claim 2: Taylor disclose the composition according to claim 1, wherein the botulinum toxin is a Type A toxin (73-77).
Claim 3: Taylor disclose the composition according to claim 1, wherein the botulinum toxin is 150 kD Type A toxin (73-77).
Claim 4, 5, 6: Taylor et al disclose the composition a further comprising a gelling agent (such as hyaluronic acid, cellulose derivatives) or  a viscosity-modifying agent such as polyethylene glycol, polyamide, polyacrylic or a combination thereof (18-25).
Claim 7-8: Taylor et al disclose the composition according to claim 1, further comprising a viscosity- modifying agent, wherein the viscosity-modifying agent is a poloxamer such as poloxamer 188, or poloxamer 407 (40).
Claim 9-10: Taylor et al disclose the bulking agent is sorbitol, mannitol (31) which are not sodium chloride.
Claims 11-12: Taylor disclose the non-reducing disaccharide or tri-saccharide is sucrose (32).

Claim 13-14: Taylor et al disclose the non- ionic surfactant used to prepare the composition is polysorbates, sorbitan esters, polysorbate 20, polysorbate 80, sorbitan monoleate, sorbitan triesterate and combinations thereof (40, 120-125).
Claims 15: Taylor et al disclose the physiologically acceptable buffer is   phosphate buffer etc. (97).
Claim 19-20: Taylor et al disclose the liquid carrier 1s aqueous and is configured to be suitable for injection upon reconstitution of the amorphous solid (16, 29, 83, 87,  97, 101-102).
Claim 21: Taylor et al disclose a pharmaceutical composition consisting essentially of a liquid carrier (16, 29, 83, 87,  97, 101-102), wherein the liquid carrier comprises a botulinum toxin (73-77),
a non-ionic surfactant ( 36, 38), 
one or more non-reducing sugars selected from non-reducing disaccharides and a non-reducing trisaccharide such as trehalose, sucrose etc. (32)
sodium chloride (saline) (47),
a bulking agent (31), and
a physiologically compatible buffer (97),
wherein the concentration of the bulking agent is at 2 – 5% by weight at paragraphs 1, 10, 33), and 
wherein the liquid carrier is formulated such that upon lyophilization an amorphous solid will inherently be formed (see Taylor et al at paragraph 62, 82-87 reference to lyophilized form and process and reconstitution of lyophilized form). 
Taylor et al disclose the concentration of the polyalcohol (bulking agent) at 2 – 5% by weight at paragraphs 1, 10, 33.
Taylor et al disclose the ratio of non-reducing sugar to bulking agent is in the range of 1:2 to 1:5 or  1:2 to 1:3 (33 and 120-125).
Taylor et al does not disclose the concentration of the bulking agent is in the range of 5%-10% and that the  ratio of the non-reducing sugar to the bulking agent is in the range of 0.33:1 up to 1:1.
The rationale presented below is used to support  the fact that the instant invention  would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made:

Close Ranges: In the instant case, the claimed range of in the range of 0.33:1 up to 1.1 is close to the disclosed ratio of  1:2 to 1:3 of Taylor et al. Thus, a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it is expected that the pharmaceutical composition as claimed and that of Taylor et al will have the same properties due to the closeness of the proportions. In re Aller,  220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). See MPEP 2144.05 (I).


Status of Claims
Claims 1-15 and  19-21 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645